United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-1963
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of South Dakota.
Josh M. Kocourek,                        *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                  Submitted:        May 22, 1997
                    Filed:           June 10, 1997
                                    ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

       Josh Kocourek pleaded guilty to possessing a stolen firearm and knowingly
selling a firearm to a juvenile, in violation of 18 U.S.C. § 922(j) and § 922(x)(1)(A).
The district court1 sentenced Kocourek to 30 months imprisonment and three years
supervised release, and he appeals. Counsel filed a brief under Anders v. California,
386 U.S. 738 (1967) and was granted leave to withdraw. Kocourek has filed a
supplemental brief with our permission. We affirm.


      1
       The Honorable Lawrence L. Piersol, United States District Judge for the District
of South Dakota.
      Citing United States v. Lopez, 514 U.S. 549 (1995), Kocourek first argues that
the statutes defining the crimes to which he pleaded guilty are unconstitutional
exercises of jurisdiction. We review de novo the constitutionality of a statute. See
United States v. McMurray, 34 F.3d 1405, 1413 (8th Cir. 1994), cert. denied, 115 S.
Ct. 1164 (1995).

       Section 922(j) states in relevant part that "[i]t shall be unlawful for any person
to receive, possess, conceal, store, barter, sell, or dispose of any stolen firearm . . .
which has been shipped or transported in, interstate or foreign commerce, either before
or after it was stolen, knowing or having reasonable cause to believe that the firearm
. . . was stolen." Section 922(x)(1)(A) makes it unlawful for a person to sell or
otherwise transfer a handgun to a person who the transferor knows or has reason to
believe is a juvenile.

       We reject Kocourek's challenge to section 922(j) for the same reason we rejected
a similar challenge to 18 U.S.C. § 922(g). See United States v. Shelton, 66 F.3d 991,
992 (8th Cir. 1995) (per curiam) (concluding that § 922(g) contains
interstate-commerce requirement that ensures, through case-by-case inquiry, that
firearm in question affects interstate commerce), cert. denied, 116 S. Ct. 1364 (1996).
Section 922(j) contains plain language, virtually identical to that of section 922(g),
establishing an interstate-commerce requirement: the firearm in question must have
been shipped or transported "in" interstate commerce. Accordingly, section 922(j) also
ensures that the firearm in question affects interstate commerce.

       Section 922(x)(1)(A) does not contain an interstate-commerce requirement. We
conclude, however, that it may be sustained as a valid exercise of Congress's power to
regulate activities that have a substantial relation to interstate commerce. See Lopez,
514 U.S. at ___, 115 S. Ct. at 1629-30; United States v. Michael R., 90 F.3d 340, 343-
44 (9th Cir. 1996) (§ 922(x) regulates interstate commerce by attacking both supply
and demand for firearms with respect to juveniles); cf. United States v. Monteleone,

                                          -2-
77 F.3d 1086, 1092 (8th Cir. 1996) (18 U.S.C. § 922(d) represents legitimate exercise
of Congress's commerce power because disposal of firearm--even when consummated
in completely intrastate transaction--is commercial activity "'that might, through
repetition elsewhere, substantially affect . . . interstate commerce'" (quoting Lopez, 514
U.S. at ___, 115 S. Ct. at 1634)).

       Kocourek also argues that the district court erred in denying him an acceptance-
of-responsibility adjustment under U.S. Sentencing Guidelines Manual § 3E1.1 (1995).
We conclude there was no clear error, given that Kocourek falsely denied his relevant
conduct until the day of sentencing. See U.S. Sentencing Guidelines Manual § 3E1.1,
comment. (n.1 (a),(h)) (1995) (factors to consider); United States v. Janis, 71 F.3d 308,
310-11 (8th Cir. 1995) (standard of review); cf. United States v. Haversat, 22 F.3d 790,
799 (8th Cir. 1994) (district court did not clearly err in denying reduction where
defendants continued to minimize their role in conspiracy throughout proceedings),
cert. denied, 116 S. Ct. 671 (1995).

      Having reviewed the record, we find no other nonfrivolous issues. See Penson
v. Ohio, 488 U.S. 75, 80 (1988). Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-